DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
The examiner acknowledges receipt of response to restriction requirement filed 11/19/2020.
Receipt is also acknowledged for preliminary amendment and IDS filed 01/15/2019.
Claims 3-9 and 12-14 were amended on 01/15/2019.
New claim 16 was added.
Claims 1-16 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 15, in the reply filed on 11/19/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 16 depends on claim 12.
Claims 11-14 and 16 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2020.
Claims 1-10 and 15 are under consideration/examination.
Priority
This application is a 371 of PCT/EP2017/068467 filed 07/21/2017 and which claims benefit of EPO applications 16290142.5 and 16001614.3, both filed 07/22/2016.

USE of ABBREVIATION in the Claims

Claim 8 recites “5-HMF” with no initial designation of what the 5-HMF is.   The specification identifies 5-HMF as a degradation product of glucose, which is 5-hydroxymethylfurfural (see paragraphs [0008] and [0113] of the application publication).    
It is suggested that the claim 8 specifically recite what the abbreviation 5-HMF.   The 5-HMF may then be placed within parenthesis for subsequent use if required without writing out the full meaning of the abbreviated term. 
Correction is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YU LILI (CN 1813718 A, using Eng. Translation (Machine)).
YU LILI discloses a concentrated powder or solution for hemodialysis comprising glucose (see the whole Eng. Translation; abstract; claims 2 and 3), an acid component such mineral acid or organic acid (see claims 6 and 8) and an amino acid component comprising valine, Isoleucine and Leucine (claim 5).   The composition further comprise sodium chloride (see claims 7), further comprises cations such as calcium, potassium and magnesium (claim 7), further comprises threonine, histidine, methionine, phenylalanine, tryptophan (see the whole document, claim 1).   The inorganic or organic acid is hydrochloric acid or acetic acid (see at least first paragraph of page 6 of the translation provided by applicant; and examples 10, 11 and 12 of the translation provided by applicant).   The hydrochloric acid and acetic acid meet the limitation of acid component of claim 1.
Thus for claims 1-5, the composition comprising: amino acid component comprising valine, Isoleucine and Leucine; inorganic or organic acid such as hydrochloric acid and acetic acid; threonine, histidine, methionine, phenylalanine, tryptophan; sodium chloride; and cations such as calcium, potassium and magnesium anticipate claims 1-5. 
Claim 8 recites what would happen to the composition of claim 1 when exposed to temperature of 40 oC and relative humidity of 25% for 9 months.   A prior art composition anticipating the composition of claim 1 or a composition that is the same as the composition of claim 1 would also inherently suffer the same fate when exposed to temperature of 40 oC and relative humidity of 25% for 9 months.   Therefore, for claim 8, the composition of YU LILI when exposed to temperature of 40 o
Therefore, YU LILI teaches all the elements of claims 1-5 and 8.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over YU LILI (CN 1813718 A, using Eng. Translation (Machine)) as applied to claim 1.
YU LILI has been described above to teach composition comprising valine, Isoleucine and Leucine; inorganic or organic acid such as hydrochloric acid and acetic acid; threonine, histidine, methionine, phenylalanine, tryptophan; sodium chloride; and cations such as calcium, potassium and magnesium.   The composition does anticipates the composition of claim 1.   Instant claim 1 does not recites amounts of the glucose, the acid component and the amino acid component.   YU LILI however teaches that the composition comprises 1.2 gram Leucine, 0.5 g Isoleucine and 0.4 g Valine, sodium chloride, 100 g or 150 g or 290 g, potassium chloride 5g or 1.4 g or 10.5 g, magnesium chloride 2g or 0.5 g or 3.0 g (see the whole translated document with emphasis on composition examples 1-4).
Claim 9 says that the components of the composition of claim 1 are present to yield a dialysis fluid exhibiting the following concentration ranges.   Claim 10 also states that the components of the composition according to claim 9 are present in such amount to yield a dialysis fluid exhibiting the following concentration ranges. 
Thus, since the composition of YU LILI is the same as the composition in claim 1, the composition of YU LILI would inherently yield dialysis fluid that exhibit the concentration in 
In the alternative, because the composition of YU LILI anticipates the composition of instant claim 1, one having ordinary skill in the art at the inventive date of the composition would have expected that the composition of YU LILI would yield a dialysis fluid exhibiting the concentration ranges in claims 9 and 10. 
Therefore, YU LILI anticipates claims 9 and 10 or in the alternative YU LILI renders claims 9 and 10 prima facie obvious.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over YU LILI (CN 1813718 A, using Eng. Translation (Machine)).
YU LILI teaches composition comprising valine, Isoleucine and Leucine; inorganic or organic acid such as hydrochloric acid and acetic acid; threonine, histidine, methionine, phenylalanine, tryptophan; sodium chloride; and cations such as calcium, potassium and magnesium.   YU LILI however teaches that the composition comprises 1.2 gram Leucine, 0.5 g Isoleucine and 0.4 g Valine, sodium chloride, 100 g or 150 g or 290 g, potassium chloride 5g or 1.4 g or 10.5 g, magnesium chloride 2g or 0.5 g or 3.0 g (see the whole translated document with emphasis on composition examples 1-4).   The composition is a concentrated form and to be used for dialysis expected to be diluted into a liter of solution (see claim 4).   YU LILI does not teach that the composition contains the recited micromoles of Valine, leucine and isoleucine in a liter of composition as required by claim 15.   However going from a concentrated composition to a diluted composition that would be used in dialysis, one having ordinary skill in the art would dilute and optimize the composition in amounts of leucine, isoleucine and valine that would be effective in maintain amino acid balance in blood after dialysis.
 For claim 15, the YU LILI composition comprising 1.2 gram Leucine, 0.5 g Isoleucine and 0.4 g Valine would be diluted and optimized to form dialysis fluid that would be effective as dialysate in maintaining amino acid balance in the blood after dialysis.   
     
Claim Objections
Claims 6 and 7 are objected to for depending on rejected base claim 1.   Claim 6 excludes methionine and the composition of the closest prior art, YU LILI contains methionine.   Claim 7 says that the amino acid component consists of Valine, leucine and isoleucine.   However, the composition of the closest prior art contains amino acids such as threonine, histidine, methionine, phenylalanine and tryptophan in addition to Valine, Leucine and isoleucine.

Prior Art of Interest: The following prior art made is made of record and not relied upon is considered pertinent to applicant's disclosure. Tjiong et al. “Peritoneal Dialysis with Solutions Containing Amino Acids Plus Glucose Promotes Protein Synthesis during Oral Feeding” in Clinical Journal of American Society of Nephrology, 2: 74-80, 2007. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613